DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  SEMICONDUCTOR DEVICE VERTICAL DIODE WITH COMPLEMENTARY CATHODE REGIONS.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation that “a pitch of the plurality of second semiconductor regions in the first direction is an integer multiple of a pitch of the plurality of fifth semiconductor regions in the second direction” is unclear in the context of the claims and disclosure.  That is, the pitch in the first direction (e.g. D2 in Fig. 1) is here in the claims compared to a pitch in the second direction (e.g. the claimed extending direction D3 in Fig. 1).  This relationship is not reasonably disclosed in the drawings or description to be understood clearly.  For purposes of compact prosecution, this is interpreted to read, that “a pitch of the plurality of second semiconductor regions in the first direction is an integer multiple of a pitch of the plurality of fifth semiconductor regions in the first direction”.
Claims 6 and 7 are rejected as depending from claim 5.
Regarding claim 20, lines 6-8 reciting “an eighth semiconductor region…above the seventh semiconductor region in the third direction” is unclear in the context of the claims and disclosure.  That is, as recited in claim 16 from which claim 20 ultimately depends, the third direction is the extending direction (e.g. D3 in Fig. 1).  For purposes of compact prosecution, this is interpreted to read, “an eighth semiconductor region…above the seventh semiconductor region in the first direction”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita (US PGPub 2014/0231867) in view of Ogura (US PGPub 2014/0061875).
Regarding claim 1, Yamashita discloses in Fig. 8 and para. [0097-0099] & [0118-0120], a semiconductor device vertical diode comprising 
a first electrode (20); 
a plurality of first semiconductor regions (6) of a first conductivity type (n) on the first electrode (20), the first semiconductor regions (6) being spaced from each other in a first direction (horizontal) and extending in a second direction (into the page) perpendicular to the first direction (horizontal); 
a plurality of second semiconductor regions (64) of a second conductivity type (p) on the first electrode (20), each second semiconductor region (64) being adjacent to at least one of the first semiconductor regions (6) in the first direction (horizontal) and extending in the second direction (into the page); 
a third semiconductor region (8/10/12/16) of the first conductivity type (n) on the plurality of first semiconductor regions (6) and the plurality of second semiconductor regions (64) and having a dopant concentration of the first conductivity type (n) that is less than that (para. [0118-0119]: n- drift region 10 lower doping than cathode contacts 6 and 64) of the plurality of first semiconductor regions (6), the plurality of first semiconductor regions (6) and the plurality of second semiconductor regions (64) being between the third semiconductor region (8/10/12/16) and the first electrode (20) in a third direction (vertical) orthogonal to the first and second directions; 
a plurality of fourth semiconductor regions (17) of the second conductivity type (p) on the third semiconductor region (8/10/12/16), spaced from each other in the first direction (horizontal), and extending in the second direction (into the page); 
a plurality of fifth semiconductor regions (14) of the second conductivity type (p) on the third semiconductor region (8/10/12/16), the fifth semiconductor regions (14) being adjacent to at least one fourth semiconductor region (17) in the first direction (horizontal), extending in the second direction (into the page), and having a dopant concentration of the second conductivity type (p) that is greater than that (para. [0097]:  p anode 14 doping; para. [0098]:  p- region 17 of lesser doping) of the plurality of fourth semiconductor regions (17); and 
a second electrode (22) on the plurality of fourth semiconductor regions (17) and the plurality of fifth semiconductor regions (14).  Yamashita further discloses that the p-type cathode regions 64 suppress injection of electrons into the n-type drift layer 10 from cathode region 6 and therefore reduces reverse recovery current and time.  Yamashita also appears to show in Fig. 8 that each second semiconductor region (64) is directly below a fifth semiconductor region (14), but the pitches appear to not be equal.  Because the implication of the disclosure is of an indefinite extension of the device in the horizontal direction, this vertical relationship between the second and fifth semiconductor regions is not implied.
Yamashita appears (as noted above) not to explicitly disclose that each second semiconductor region (64) is directly below one of the plurality of fifth semiconductor regions (14) in the third direction (vertical).
Ogura disclose in Figs. 21-23 and para. [0095-0095] that holes injected from the anode flow preferentially into p+ cathode region 25 and are prevented from flowing into the n+ cathode region 12.  When holes are caused to flow around the n+ cathode region 12 to exit through the p+ cathode region 25, a bias thus created increases the injection of electrons from the n+ cathode regions 12.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide p+ cathode regions directly below and centered to the p+ anode hole injection regions to minimize horizontal current flow (as suggested by Ogura) according to the teaching of Yamashita that suppression of cathode electron injection improves reverse recovery.  In so doing, each second semiconductor region (64) is directly below one of the plurality of fifth semiconductor regions (14) in the third direction (vertical).
Regarding claim 2, Yamashita as combined therein discloses that each respective center in the first direction of the second semiconductor regions is directly below one of the plurality of fifth semiconductor regions in the third direction.
Regarding claim 3, Yamashita as combined therein discloses that every one of the fifth semiconductor regions is directly above one of the second semiconductor regions.
Regarding claim 4, Yamashita as combined therein discloses every one of the fifth semiconductor regions is directly above one of the second semiconductor regions.
Regarding claim 5, Yamashita as combined therein discloses that a pitch of the plurality of second semiconductor regions in the first direction is an integer multiple (1) of a pitch of the plurality of fifth semiconductor regions in the first direction.
Regarding claim 6, Yamashita as combined appears not to explicitly disclose that the pitch of the plurality of second semiconductor regions is twice the pitch of the plurality of fifth semiconductor regions.
However, Ogura further discloses in para. [0201-0209], during reverse bias, exit of electrons from the n-type drift layer flowing horizontally around the p+ cathode regions to the n+ cathode regions increase reverse hole injection from the p+ cathode regions to speed reverse recovery.  Therefore, electron and hole current balance during forward bias are results affected by the relative n+ and p+ cathode region widths and current path flow from anode hole injection regions.  Thus the placement of the anode hole injections regions above the p+ or n+ cathode regions is a result effective variable; and the relative pitch is thus adjustable to provide hole/electron carrier balance during both forward conduction and reverse recovery.
Regarding claim 7, Yamashita as combined therein discloses that the pitch of the plurality of second semiconductor regions is one times the pitch of the plurality of fifth semiconductor regions.
Regarding claim 8, Yamashita as combined appears not to explicitly disclose that a length in the first direction of each of the second semiconductor regions is in a range of 20 μm to 120 μm.
Absent a showing of criticality with respect to p+ anode region width (a result effective variable, see e.g. Ogura para. [0206]), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the widths of the p+ and n+ anode regions relative to the anode injector pitch through routine experimentation in order to achieve optimal carrier current balance.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 9, Yamashita as combined appears not to explicitly disclose that a length in the first direction of each of the first semiconductor regions is in a range of 24 μm to 144 μm.
Absent a showing of criticality with respect to p+ anode region width (a result effective variable, see e.g. Ogura para. [0206]), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the widths of the p+ and n+ anode regions relative to the anode injector pitch through routine experimentation in order to achieve optimal carrier current balance.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 10, Yamashita as combined therein discloses that the plurality of fifth semiconductor regions extend in the third direction into the third semiconductor region to a distance that is greater than a distance to which the plurality of fourth semiconductor regions extend in the third direction.
Regarding claim 11, Yamashita as combined further discloses a plurality of sixth semiconductor regions (18) of the second conductivity type (p) provided respectively on the plurality of fifth semiconductor regions and having a dopant concentration of the second conductivity type greater than that (Yamashita, para. [0097-0098]:  p+ 18 vs p 14) of the plurality of fifth semiconductor regions (14).
Regarding claim 12, Yamashita as combined therein discloses that each sixth semiconductor region is in direct contact with the second electrode (22).
Regarding claim 13, Yamashita as combined therein discloses that each sixth semiconductor region is at a center of a respective one of the fifth semiconductor regions in the first direction.
Regarding claim 14, Yamashita as combined therein discloses that each respective center in the first direction of the second semiconductor regions is directly below one of the plurality of sixth semiconductor regions in the third direction.
Regarding claim 16, Yamashita discloses in Fig. 8 and para. [0097-0099] & [0118-0120], 
a first electrode (20) spaced from a second electrode (22) in a first direction (vertical); 
a plurality of first semiconductor regions (6) of a first conductivity type (n) on the first electrode (20) and spaced from each other in a second direction (horizontal), the first semiconductor regions (6) extending in a third direction (into the page) perpendicular to the second direction (horizontal); 
a plurality of second semiconductor regions (64) of a second conductivity type (p) on the first electrode (20), extending in the third direction (into the page), and arranged at a first pitch in the second direction (horizontal); 
a third semiconductor region (8/10/12/16) of the first conductivity type (n) above the plurality of first semiconductor regions (6) and the plurality of second semiconductor regions (64) in the first direction (vertical) and having a dopant concentration of the first conductivity type (n) that is less than that (para. [0118-0119]: n- drift region 10 lower doping than cathode contacts 6 and 64) of the plurality of first semiconductor regions (6); 
a plurality of fourth semiconductor regions (17) of the second conductivity type (p) on the third semiconductor region (8/10/12/16), spaced from each other in the second direction (horizontal), and extending in the third direction (into the page); and 
a plurality of fifth semiconductor regions (14) of the second conductivity type (p) on the third semiconductor region (8/10/12/16) and adjacent to the second electrode (22), the plurality of fifth semiconductor region (14) extending in the third direction (into the page), having a dopant concentration of the second conductivity type (p) greater than that (para. [0097]:  p anode 14 doping; para. [0098]:  p- region 17 of lesser doping) of the plurality of fourth semiconductor regions (17), and being arranged at a second pitch in the second direction (horizontal).  Yamashita further discloses that the p-type cathode regions 64 suppress injection of electrons into the n-type drift layer 10 from cathode region 6 and therefore reduces reverse recovery current and time.  Yamashita also appears to show in Fig. 8 that each second semiconductor region (64) is directly below a fifth semiconductor region (14), but the pitches appear to not be equal.  Because the implication of the disclosure is of an indefinite extension of the device in the horizontal direction, this vertical relationship between the second and fifth semiconductor regions is not implied.
Yamashita appears (as noted above) not to explicitly disclose that each second semiconductor region (64) is directly below one of the plurality of fifth semiconductor regions (14) in the first direction (vertical).
Ogura disclose in Figs. 21-23 and para. [0095-0095] that holes injected from the anode flow preferentially into p+ cathode region 25 and are prevented from flowing into the n+ cathode region 12.  When holes are caused to flow around the n+ cathode region 12 to exit through the p+ cathode region 25, a bias thus created increases the injection of electrons from the n+ cathode regions 12.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide p+ cathode regions directly below and centered to the p+ anode hole injection regions to minimize horizontal current flow (as suggested by Ogura) according to the teaching of Yamashita that suppression of cathode electron injection improves reverse recovery.  In so doing, each second semiconductor region (64) is directly below one of the plurality of fifth semiconductor regions (14) in the first direction (vertical).
Regarding claim 17, Yamashita as combined therein discloses that the first pitch is equal to the second pitch.
Regarding claim 18, Yamashita as combined therein discloses the second pitch is an integer multiple (1) of the first pitch.
Regarding claim 19, Yamashita as combined further discloses a plurality of sixth semiconductor regions (18) of the second conductivity type (p) provided respectively on the plurality of fifth semiconductor regions (14) and having a dopant concentration of the second conductivity type greater than that (Yamashita, para. [0097-0098]:  p+ 18 vs p 14) of the plurality of fifth semiconductor regions (14).

Claim(s) 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita in view of Ogura, and further in view of Matsudai (US PGPub 2016/0079235).
Regarding claim 15, Yamashita as combined appears not to explicitly disclose a sixth semiconductor region of the second conductivity type (p) on the first electrode and electrically connected to the first electrode; 
a seventh semiconductor region of the second conductivity type (p) on the third semiconductor region, above the sixth semiconductor region in the third direction, and electrically connected to the second electrode; 
an eighth semiconductor region of the first conductivity type (n) on the seventh semiconductor region; and 
a gate electrode facing the seventh semiconductor region via a gate insulating layer.
Matsudai discloses in Fig. 1 and para. [0018-0031], a diode region (R1) combined with and IGBT regions (R2) to configure an RC-IGBT, the IGBT comprising a sixth semiconductor region (103) of a second conductivity type (p) on a first electrode (101) and electrically connected to the first electrode; 
a seventh semiconductor region (121) of the second conductivity type (p) on a third semiconductor region (104/105 of n-type), above the sixth semiconductor region (103) in a vertical direction, and electrically connected to a second electrode (138); 
an eighth semiconductor region (123, emitter) of the first conductivity type (n) on the seventh semiconductor region (121); and 
a gate electrode (126) facing the seventh semiconductor region (121) via a gate insulating layer (125).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the diode of Yamashita as combined with an IGBT as in Matsudai to configure an RC-IGBT.  In so doing, there is a sixth semiconductor region of the second conductivity type (p) on the first electrode and electrically connected to the first electrode; 
a seventh semiconductor region of the second conductivity type (p) on the third semiconductor region, above the sixth semiconductor region in the third direction, and electrically connected to the second electrode; an eighth semiconductor region of the first conductivity type (n) on the seventh semiconductor region; and a gate electrode facing the seventh semiconductor region via a gate insulating layer.
Regarding claim 20, Yamashita as combined appears not to explicitly disclose a seventh semiconductor region of the second conductivity type (p) on the first electrode and electrically connected to the first electrode; 
an eighth semiconductor region of the second conductivity type (p) on the third semiconductor region, above the seventh semiconductor region in the first direction, and electrically connected to the second electrode; 
a ninth semiconductor region of the first conductivity type (n) on the eighth semiconductor region; and 
a gate electrode facing the eighth semiconductor region via a gate insulating layer.
Matsudai discloses in Fig. 1 and para. [0018-0031], a diode region (R1) combined with and IGBT regions (R2) to configure an RC-IGBT, the IGBT comprising a seventh semiconductor region (103) of a second conductivity type (p) on a first electrode (101) and electrically connected to the first electrode; 
an eighth semiconductor region (121) of the second conductivity type (p) on a third semiconductor region (104/105 of n-type), above the seventh semiconductor region (103) in a vertical direction, and electrically connected to a second electrode (138); 
a ninth semiconductor region (123, emitter) of the first conductivity type (n) on the eighth semiconductor region (121); and 
a gate electrode (126) facing the eighth semiconductor region (121) via a gate insulating layer (125).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the diode of Yamashita as combined with an IGBT as in Matsudai to configure an RC-IGBT.  In so doing, there is a seventh semiconductor region of the second conductivity type (p) on the first electrode and electrically connected to the first electrode; an eighth semiconductor region of the second conductivity type (p) on the third semiconductor region, above the seventh semiconductor region in the first direction, and electrically connected to the second electrode; a ninth semiconductor region of the first conductivity type (n) on the eighth semiconductor region; and a gate electrode facing the eighth semiconductor region via a gate insulating layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HATZILAMBROU whose telephone number is (571)270-7246. The examiner can normally be reached 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew C Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Mark Hatzilambrou
/M.H/
Examiner, Art Unit 2891   

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891